Case 4:18-cv-00120-ALM-KPJ Document 4 Filed 03/01/19 Page 1 of 3 PageID #: 22



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 UNITED STATES OF AMERICA,

                        Plaintiff,                    No. 4:18-cv-120

 v.

 $171,644.01 IN UNITED STATES
 CURRENCY,

                        Defendant.


              VERIFIED CLAIM ON BEHALF OF INTELEMEDIA COMMUNICATION

              Intelemedia Communication hereby makes claim as owner of property alleged to be subject

to forfeiture in this case as described above, specifically $49,068.00 in United States Currency.

Intelemedia Communication was victim of the business email compromise scam described in

Paragraph 8 of the Verified Complaint for Forfeiture in Rem filed in this matter on February 22,

2018. [Doc. 1]




VERIFIED CLAIM ON BEHALF OF INTELEMEDIA COMMUNICATIONS                                        Page 1
143417009.1
Case 4:18-cv-00120-ALM-KPJ Document 4 Filed 03/01/19 Page 2 of 3 PageID #: 23




                                     VERIFICATION

        I, David Schreck, President and CEO of Intelemedia Communications, am familiar

with the contents of Verified Claim on Behalf of Intelemedia Communications. I am

authorized byIntelemedia Communications to make and execute this Verification. I have

read the Verified Claim and affirm that its contents are true to the best of myknowledge

and belief.

        I declare under the penaltyof perjurythat the foregoing is true and correct.

       Executed this .27dayof h.-btt.1.0..r�.. ,2019in      ?\c.-f\O Tt��
(city/state).



                                           Signature



                                           (print name)




  VERIFIED CLAIM ON BEHALF OF INTELEMEDIA COMMUNICATIONS                               Page 2
Case 4:18-cv-00120-ALM-KPJ Document 4 Filed 03/01/19 Page 3 of 3 PageID #: 24




 March 1, 2019                             Respectfully submitted,

                                           PERKINS COIE, LLP


                                           By: /s/ Hayden M. Schottlaender
                                               Hayden M. Schottlaender (lead attorney)
                                               Texas Bar No. 24098391
                                               HSchottlaender@perkinscoie.com

                                               PERKINS COIE LLP
                                               500 N. Akard Street, Suite 3300
                                               Dallas, TX 75201-3347
                                               Telephone: 214-965-7700
                                               Facsimile: 214-965-7799

                                           ATTORNEYS FOR INTELEMEDIA
                                           COMMUNICATIONS



 The undersigned hereby certifies that a
 copy of the foregoing has been e-filed
 with this Court via CM/ECF and that a
 copy will be sent via U.S. Mail on this
 1st day of March 2019 to:

 Kevin McClendon
 Assistant United States Attorney
 101 E. Park Blvd., Suite 500
 Plano, TX 75074

 /s/ Hayden M. Schottlaender




VERIFIED CLAIM ON BEHALF OF INTELEMEDIA COMMUNICATIONS                               Page 3
143417009.1
